PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/926,529
Filing Date: 10 Jul 2020
Appellant(s): McGuire et al.



__________________
Jamie L. Rossi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Feb 1, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Sept 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues (Referred to as “Issue #1 in the remarks):


    PNG
    media_image2.png
    195
    717
    media_image2.png
    Greyscale

(middle of page 8 in the filed brief).

In this particular passage, Appellant appears to largely argue that McGuire individually does not teach the claimed features relating to the claimed computing and encoding of “statistics of a distance distribution for intersected geometry”.  The Examiner would respectfully argue that 35 USC 103 rejections presented in the final office action rely on the combination of both McGuire and Olano taken together as a combination.  McGuire by itself is not relied upon for teaching this claimed feature.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Appellant argues (as a continuation of “Issue #1 in the remarks):


    PNG
    media_image3.png
    184
    715
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    422
    718
    media_image4.png
    Greyscale

(bottom of page 8 to the middle of page 9 in the filed brief).

In this particular passage, Appellant mostly appears to argue that the prior art reference of Olano individually does not teach the claimed features relating to the claimed computing and encoding of “statistics of a distance distribution for intersected geometry”.  The Examiner would respectfully argue that 35 USC 103 rejections presented in the final office action rely on the combination of both McGuire and Olano taken together as a combination.  Olano by itself is not relied upon for teaching this claimed feature.  
“To this end, the McGuire and Olano references, when taken alone or in combination, do not teach or suggest appellant’s specific claim language” (emphasis has been added).  Below in the next portion, the Examiner provides more detail as to how the McGuire and Olano taken together as a combination teaches the claimed features relating to the claimed computing and encoding of “statistics of a distance distribution for intersected geometry”.


Appellant argues (a further continuation of “Issue #1 in the remarks):


    PNG
    media_image5.png
    307
    720
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    182
    707
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    90
    713
    media_image7.png
    Greyscale

(middle of page 9 to the top of page 10 in filed brief).


	McGuire teaches of computing and encoding a 2D texture for an irradiance field probe where the color values in this texture store and represent distance distribution for intersected geometry.  For example, please see McGuire on the 3rd page in the middle of the 1st col where it states “We store each probe’s square mappings as one layer of a 2D texture array. The high-dynamic range radiance values are encoded with the R11G11B10F (32 bits/pixel) format, the normals ~nx00 with RG8 (16 bpp), and the radial distances rx’<->x’’ with R16F (16 bpp), for a total of 8 bytes per octahedral texel”.  
In this instance, each radial distance value is stored as a shade of gray using the pixels or texels within the 2D texture (which is called a distance map in McGuire).  This is also shown in McGuire in figure 2 on the rightmost image.  In this texture from figure 2 of McGuire, the darker gray or black pixels represent closer radial distance values (e.g. surfaces located closer to the probe) and lighter or white pixels represent further away radiance distance values (e.g. surfaces 

    PNG
    media_image8.png
    525
    778
    media_image8.png
    Greyscale

Figure 2 of McGuire in the rightmost images shows a whole series of irradiance probe maps where each probe is located in a different portion of the scene.  The enlarged portion from figure 2 of McGuire (shown above) depicts the distances maps (or 2D textures representing radial distances values) for 4 different irradiance probes.  If one looks at each of these individual distance maps for each probe, the gray scale pixels within the texture show the distribution of the distances within the surrounding scene around the irradiance probe.  For example, one can see how radial distance values (the claimed “distances”) are distributed with respect to nearby archway and column structures within the scene that are located adjacent to the irradiance probe’s location.  Thus, the Examiner would respectfully argue that McGuire by using these 
	Further, it is noted that the radial distances in McGuire are also used for computing intersected geometry (similar to the claimed “distance distribution for intersected geometry” as recited in claim 1).  For example, please see McGuire in section 4, 2nd paragraph where they state “Radial distances and visible normals in the light field probes encode the geometric information used to resolve incoherent, world-space ray intersections”.
	It is noted that while McGuire teaches of both computing and encoding a “distance distribution for intersected geometry” using the distance map textures as shown on the right side in their figure 2, McGuire is silent about computing and encoding statistics for these distances.  As mentioned in the final office action, Olano is also relied upon for teaching this feature.  The Examiner would initially point out that Olano is directed towards compressing and encoding textures in particular (e.g. please see Olano in the 2nd half of the abstract “… We demonstrate this paradigm with a new variable bit rate lossy texture compression algorithm that is well suited to the GPU”).
Olano specifically mentions using probabilities (statistics) for their entropy encoding for color values for pixels within a given texture (e.g. please see Olano in section 3.2, 1st paragraph “To determine entropy coding probabilities, each bit uses a 3x3 pixel neighborhood”, and Olano in section 2, 1st paragraph “Compression/Entropy Coding … Since some patterns in the input stream are more likely than others, the more likely patterns can be encoded with fewer bits and less likely patterns with more bits.”
	The Examiner would respectfully argue that applying the entropy coding probabilities from Olano to the distance map textures in figure 2 of McGuire, results in the claimed feature 
	Appellant in the filed appeal brief at the bottom of page 9 argues:

    PNG
    media_image9.png
    177
    702
    media_image9.png
    Greyscale

In response to this argument in particular, the Examiner would respectfully argue that Olano may use probability to select how many bits are to be used for encoding that input stream pattern, however the input stream pattern is made up of pixels (or texels) which are color values stored within the texture.  As explained above, McGuire teaches of using these color values (or texels) within their distance map textures to actually store the radial distances themselves.  Further, the distribution of these radial distances are represented by the spatial distribution of the colors within the 2D texture itself in McGuire.  For example, the distribution of distances is represented by how the various gray shades are placed within the 2D texture itself (as shown 


The appeal brief on pages 10-11 presents issues #2 to #4 which argues dependent claims 6, 9-10, and 21.  It is noted that the filed appeal brief for issues #2 to #4 does not provide any particular additional arguments beyond what was also already discussed for issue #1. 

The appeal brief on pages 11-14 presents issue #5 with respect to claims 22-25.  It is noted that issue #5 largely repeats the same arguments and remarks that were presented with respect to issue #1 and independent claim 1 in the filed appeal brief.  Thus, the Examiner’s response to issue #5 is similar to the response as explained above with respect to issue #1.

The appeal brief on pages 14-15 presents issues #6 and #7 which argues dependent claims 26-27 and 29 respectively.  It is noted that the filed appeal brief for issues #6 to #7 does not provide any particular additional arguments. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612

                                                                                                                                                                                                        /KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.